Citation Nr: 1400192	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  09-29 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative joint disease (DJD) of the left knee (left knee disability).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1988 to March 2008.  He had prior unverified service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision issued by the RO in Winston-Salem, North Carolina.  The jurisdiction of the Veteran's claims folder now resides with the Roanoke RO.  

The Veteran was scheduled to appear for a Board hearing in April 2013 for which he failed to report.  

In May 2013, this matter was remanded by the Board for further evidentiary development.

Finally, the Board notes that by way of a rating decision issued by the Appeals Management Center (AMC), the Veteran was granted service connection for limitation of extension due to DJD of the left knee with a 0 percent disability evaluation effective October 11, 2013.  As this is a full grant of benefits for a separated rating pertaining to the left knee, the Board finds the service connection issue is no longer on appeal.  Also, the Board notes that the Veteran has not submitted a notice of disagreement for this rating decision.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals no additional documents pertinent to the appeal.  


FINDINGS OF FACT

1. The Veteran is in receipt of a 10 percent rating for left knee DJD based upon symptomatic removal of a semilunar cartilage.

2. For the period of the appeal, left knee DJD is manifest by no more than painful motion.  There is no instability, subluxation, or compensable limitation of extension.  


CONCLUSION OF LAW

For the period of the appeal, a separate rating of 10 percent for limitation of flexion of left knee DJD is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.27, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a) , VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status. 

Next, the Board notes that the claim for a higher initial evaluation for a left knee disability arises from the Veteran's disagreement with a rating assigned in connection with the grant of service connection for the left knee disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.  In any event, VCAA notice was provided by the RO in November 2008 informing the Veteran of how VA determines disability ratings.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.  See 38 U.S.C.A. § 5103A(b).  

In addition, the Veteran was also afforded VA examinations throughout the course of the appeal, including a post-remand VA examination in October 2013.  Moreover, the Board finds these examinations are adequate for rating purposes and the October 2013 examination substantially complied with the Board's remand instructions, because after a review of the record on appeal and an examination of the claimant, the examiner provided detailed findings as to the severity of his left knee disability that allows VA to rate it under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d) ; See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for a higher initial evaluation for the left knee disability is ready to be considered on the merits.

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

General Rating Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As discussed below, the left knee DJD has not significantly changed and a uniform  evaluation is warranted.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Relevant Facts and Analysis

The Veteran's left knee disability is currently rated under 38 C.F.R. § 4.71a, DC 5259, applicable to symptomatic removal of a semilunar cartilage, which assigns a 10 percent disability rating.  See November 2007 RO rating decision.  The Veteran avers that his left knee disability is worse than the current 10 percent rating contemplates.  

By way of history, service treatment records show that the Veteran has a long history of knee injuries since 1977.  In 1999, he underwent an arthroscopy and since then, he contends weakness, stiffness, swelling, giving way, and constant pain.  The Veteran was said to have needed a knee replacement, but there is no evidence that he underwent a knee replacement surgery.  See supra.  

A VA examination in 2007 reveals that the Veteran complained of constant pain, stiffness, swelling, and instability usually associated by prolonged standing, running, carrying heavy objects, or other strenuous physical activity.  The pain level is 9 out of 10 and is relieved by rest, medication, ice and elevation.  At the time of pain, he can function with medication, but he still had incapacitating episodes as often as one time per month, lasting for 10 days.  

Range of motion studies reveal left knee flexion to 100 degrees and extension to 0 degrees.  The examiner indicated that the left knee is not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The anterior and posterior cruciate ligaments stability test of the left knee waswithin normal limits.  The medial and lateral collateral ligaments stability test of the left knee was also within normal limits.  The medial and lateral meniscus test of the left knee was within normal limits.  

Upon physical examination, the left knee showed some edema, guarding of movement and loss of subcutaneous tissue lateral to the patella.  However, the examination revealed no recurrent subluxation, locking pain, joint effusion or crepitus.  

X-ray studies conducted at the time reveal moderately advanced degenerative arthritic change throughout the left knee and patella, or DJD.  No fracture or other acute abnormality was demonstrated by the studies.  

In statements made in connection with his appeal, the Veteran asserts that he has subluxation and lateral instability of his left knee.  He indicates that his semilunar cartilage and meniscus are both severely eroded.  He states that he experiences the "knock knees" valgus effect on his lower left extremity, including "locking" when sleeping at night.  When this occurs, he has to straighten out his left leg and move it around until the pain subsides.  He takes daily over-the-counter pain medication for his knee pain.  

The Veteran underwent a recent VA examination in October 2013, during which a VA examiner reviewed the claims folder, administered a physical examination to include appropriate tests, and assessed the current level of severity of the left knee DJD.  The Veteran did not report any instances of flare-ups.  He stated to the examiner that in 2000, he was told that he needed a total knee replacement.  The examiner checked "yes" for the question involving whether the Veteran has had a total knee replacement and indicated that it was in 1973.  However, the Board notes that this is clearly a typographical error as the evidence of record, confirmed by X-ray studies, do not show that the Veteran actually underwent a total knee replacement.  Also, the date written would indicate that the examiner was reporting on a prior knee surgery that was not a total knee replacement.  

Regardless, the Veteran continued to report symptoms of pain, edema, decreased range of motion.  He has difficulty running, going up and down steps, and has difficulty with any leg strenuous activities.  

Range of motion studies show limitation of flexion to 105 degrees with no objective evidence of painful motion, and left knee extension to 5 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions and post-test range of motion was 105 degrees in flexion and 0 degrees in extension.  The Veteran did not have additional limitation following the repetitive-use testing, however he was noted to have additional functional loss of the left knee manifest by less movement than normal, swelling, and visible valgus deformity and crepitus with flexion/extension.  The Veteran did not have pain to palpation or tenderness of the left knee.  Muscle strength tests were 5/5 and joint stability tests were normal (Lachman, posterior drawer, and valgus/varus tests).  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran was not found to have any tibial or fibular impairments upon examination.  

The examiner acknowledged the Veteran's left knee arthroscopy in 1999 but no residuals signs or symptoms due to the surgery were found.  The Veteran had a scar from the surgery but it was not painful and/or unstable or greater than 6 square inches.  With respect to other related symptoms, the examiner noted that the Veteran had moderate valgus deformity of the left knee in comparison to the right knee.  

X-ray studies revealed moderate to severe DJD with mild osteochondromatosis and small suprapatellar joint effusion, but no patellar subluxation.  The Veteran's ability to work was impacted by his left knee disability as he had moderate/decreased flexion/extension, difficulty climbing stairways, or running.  

The Board notes that under the currently assigned DC 5259 for symptomatic removal of semilunar cartilage, a 10 percent evaluation is the highest evaluation awarded.  

Regardless of the precise basis of the RO's rating in this case, the Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.  This is particularly true of disabilities of the knee.  DCs 5260 and 5261 are applicable to limitation of flexion and extension of the knee and leg.  The Board has considered the pertinent evidence of record under the laws and regulations set forth above and concludes that the Veteran is entitled to a separate evaluation of 10 percent, but no higher, for his left knee disability under DC 5260, limitation of flexion.  

Under DC 5260, limitation of flexion of the leg to 60 degrees warrants a noncompensable rating.  A 10 percent rating requires flexion limited to 45 degrees.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees.  Under DC 5261, limitation of extension of the leg to 5 degrees warrants a noncompensable rating.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating requires extension limited to 15 degrees.  A 30 percent rating requires extension limited to 20 degrees.  A 40 percent rating requires extension limited to 30 degrees.  A 50 percent rating requires extension limited to 45 degrees.  Standard knee range of motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71a, Plate II.

When limitation of motion is noncompensable under the appropriate diagnostic codes, a 10 percent rating is warranted for objectively confirmed limitation of motion.  See 38 C.F.R. § 4.59 (recognizing painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  

The Board has considered DCs 5260 and 5261 and finds that Veteran's left knee disability more closely approximates the 10 percent rating assigned on the basis of recognizing painful motion as per 38 C.F.R. § 4.59 and DeLuca under DC 5260 (limitation of flexion).  In order to receive the next higher evaluation, the Veteran must demonstrate the functional equivalent of flexion limited to 30 degrees.  The current 10 percent rating was already assigned based on painful motion.  The Veteran has not demonstrated on this record, at any point, degrees of flexion in his left knee that is worse than 100 degrees.  

The Veteran has consistently described pain upon movement and the record shows consistent reports of pain, sometimes severe pain.  However, the fact that a veteran experienced pain, even if experienced throughout the range of motion on examination, does not by itself warrant the a higher rating under the diagnostic codes providing ratings for limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other DeLuca factors that must be considered in determining whether a higher rating is warranted.  In that regard, the evidence does not reflect that pain or any of the other DeLuca factors resulted in limitation of motion that more nearly approximated the next higher rating of 20 percent (flexion limited to 30 degrees), warranting a higher rating under DC 5260.  In VA examinations in 2007 and 2013, the Veteran demonstrated that he was able to perform repetitive-use testing and showed no additional limitation of motion following such testing.  Any additional functional loss due to pain and weakness in the left knee joint is contemplated in the current 10 percent rating.  Thus, a higher evaluation under DC 5260 is not warranted.  

Likewise, under DC 5261 (limitation of extension), the Veteran has not demonstrated on this record, at any point, degrees in extension in his left knee that meets a compensable criteria during this period of the appeal.  Now the Board recognizes that based on the results of the October 2013 VA examination, where the Veteran demonstrated limitation of extension to 5 degrees, he was awarded a noncompensable rating under DC 5261 effective October 11, 2013.  Prior to October 11, 2013, the Veteran has not demonstrated limitation of extension worse than 0 degrees.  The current evaluation of 10 percent under DC 5260 for the period on appeal already contemplates periarticular pathology productive of painful motion of a particular joint.  Thus, the Veteran cannot receive another 10 percent based solely on DeLuca factors for limitation of extension.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59.  The Board notes that the symptomatology contemplated by allowing a 10 percent rating based on painful motion under DC 5260 does not constitute pyramiding with the already assigned rating under DC 5259 as DC 5259 contemplates symptoms associated with the arthroscopy in 1999, specifically consistent reports of "locking," swelling, and stiffness in the joint.  

The Board must still consider all of the relevant DCs pertaining to the knee joint keeping in mind the provisions of 38 C.F.R. § 4.14.  See also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA's General Counsel has issued two opinions indicating that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under separate diagnostic codes provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).  In VAOPGCPREC 9-98, VA's General Counsel found that limitation of motion is a relevant consideration under DC 5259.  VA's General Counsel has also found that separate ratings may be assigned under DCs 5260 and 5261, where there is compensable limitation of flexion and extension.  See VAOPGCPREC 9-2004 (2004).

DCs 5256 and 5262 provide for higher ratings for ankylosis and impairment of the tibia and fibula, respectively.  DC 5263 provides for a 10 percent rating for genu recurvatum.  The evidence of record shows that the Veteran does not have ankylosis of the knee, impairment of the tibia and fibula, nor does he have genu recurvatum.  Thus these DCs are not for application here.

DC 5258 provides for a 20 percent evaluation for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The Board notes that although the evidence of record indicates that X-ray studies showed small joint effusion in the left knee, the Veteran is not entitled to a separate evaluation under DC 5258 as such would constitute impermissible pyramiding with DC 5259, which already contemplates symptoms associated with the removal of the semilunar cartilage, such as reports of "locking."  Furthermore, other than "locking," pain and effusion is already contemplated by the separate rating assigned under DC 5260, limitation of motion.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (finding that separate ratings under different diagnostic codes may be assigned where "none of the symptomatology for any of [the] conditions is duplicative of or overlapping with the symptomatology of the other . . . conditions.")(emphasis in original).  

Furthermore, there is no objective evidence of instability or subluxation.  The Board considered the Veteran's statements and testimony as to instability in his left knee in conjunction with the objective medical findings of record.  See DC 5257, Recurrent Subluxation or Lateral Instability.  A 10 percent rating requires a finding of slight recurrent subluxation or lateral instability.  A 20 percent rating requires a finding of moderate recurrent subluxation or lateral instability.  None of these were shown upon objective examinations of record, see supra.  In fact, both VA examinations consistently indicate that the Veteran's left knee was stable after various tests for stability.  VA examination reports have expressly indicated that there were no instability, subluxation, and dislocation present.  Although the Board finds that the Veteran's assertions as to his knee feeling unstable are competent statements, the Board is persuaded by the results of various joint stability tests, to include the Lachman test and posterior drawer test.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

On this record, results of such joint stability tests were normal and did not show any objective findings of instability in the left knee.  Upon physical examinations of record no recurrent patellar subluxation or dislocation was found.  Although the Veteran indicated valgus deformity in the left knee and having "knocked knee" problems, such symptomatology was contemplated by the 2013 VA examiner who indicated that such valgus deformity and crepitus was associated with limitation of motion (flexion and extension), which are symptoms already contemplated in the 10 percent rating under DC 5260.  In sum, the medical evidence, as prepared by skilled examiners, is more probative and credible than the lay evidence.

Lastly, there is no basis for a separate rating for any scars, as they were not painful, unstable, or greater than 39 square cm.  See 38 C.F.R. § 4.118  (prior to and after August 30, 2002, October 23, 2008, and January 20, 2012).

In regards to extraschedular ratings, while the Board does not have authority to grant such a rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations are fully adequate.  At no point has the service-connected DJD of the left knee productive of an unusual disability picture that would render the application of established rating standards impractical in this case. 

In addition to the currently assigned 10 percent rating under DC 5259, a separate rating under DC 5260 specifically contemplates the Veteran's full symptomatology and disability level as DC 5260 contemplates the relevant symptoms relating to the Veteran's left knee disability, specifically painful motion and visible valgus deformity and crepitus with flexion and extension.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  

In any event, the Veteran did not claim, and the evidence does not reflect, that the left knee disability caused marked interference with employment, frequent hospitalization, or that the symptoms of this disability have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).

In conclusion, Board finds that the evidence of record warrants a separate 10 percent disability evaluation for the left knee DJD due to painful motion under DC 5260 and DeLuca principles for the period of the appeal in question.  The preponderance of the evidence is against assignment of a higher schedular rating at this juncture.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A separate 10 percent evaluation, but no higher, under DC 5260 for limitation of flexion of the left knee DJD, is granted for the entire period of the appeal.  




____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


